 Case 1:20-cv-00651-GLS-DJS Document 110 Filed 11/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
REV. STEVEN SOOS et al.,
                                                       1:20-cv-651
                        Plaintiffs,                    (GLS/DJS)

                  v.

ANDREW M. CUOMO et al.,

                   Defendants.
________________________________

                            SUMMARY ORDER

      In an October 30, 2020 Memorandum-Decision and Order

(hereinafter “the October 2020 Order”), the court denied plaintiffs Reverend

Steven Soos, Reverend Nicholas Stamos, Daniel Schonbrun, Elchanan

Perr, Mayer Mayerfeld, Jeanette Ligresti, as parent and guardian of infant

plaintiffs P.L. and G.L., and Morton Avigdor’s third motion for a temporary

restraining order or preliminary injunction. (Dkt. Nos. 69, 96.) Plaintiffs

sought an order restraining and enjoining defendants Andrew M. Cuomo,

Governor of the State of New York, Letitia James, Attorney General of the

State of New York, Keith M. Corlett, Superintendent of the New York State

Police, Howard A. Zucker, M.D., New York State Commissioner of Health,

Betty A. Rosa, Interim Commissioner of the New York State Education
 Case 1:20-cv-00651-GLS-DJS Document 110 Filed 11/23/20 Page 2 of 6




Department, Empire State Development Corporation, Bill de Blasio, Mayor

of the City of New York, Dave A. Chokshi, New York City Commissioner of

Health, Terence A. Monahan, Chief of the New York City Police

Department, and Richard Carranza, Chancellor of the New York City

Department of Education, from enforcing certain limitations as to plaintiffs’

religious gatherings and religious education of their children, or,

alternatively, from enforcing such limitations in a way that is greater than

what defendants have imposed on similarly situated essential and/or

exempted non-essential businesses and gatherings under Governor

Cuomo’s Executive Order 202.68, i.e., the “Cluster Action Initiative.” (See

generally Dkt. No. 69.)

      The court denied plaintiffs’ motion pursuant to Jacobson v.

Massachusetts, 197 U.S. 11 (1905), and its progeny, as it was unlikely to

succeed on the merits, and an injunction would not have been in the public

interest. (Dkt. No. 96.) Specifically, plaintiffs were unlikely to succeed on

the merits under the rational basis test because, among other things, the

Cluster Action Initiative treats religious gatherings more favorably than their

comparators, and, even assuming that strict scrutiny applied, the injunction

would not have been in the public interest. (Id. at 17-19.) Plaintiffs then

                                       2
 Case 1:20-cv-00651-GLS-DJS Document 110 Filed 11/23/20 Page 3 of 6




appealed. (Dkt. No. 97.)

      Now pending is plaintiffs’ motion for an injunction pending appeal

brought by order to show cause. (Dkt. No. 101.) Specifically, plaintiffs

move to enjoin, during the pendency of the appeal, defendants from

enforcing the Cluster Action Initiative “in any manner that imposes capacity

limits on [p]laintiffs’ religious gatherings, houses of worship, and religious

activities in a more restrictive manner than those imposed on comparable

essential businesses, re-opened non-essential businesses, and ‘essential’

gatherings.” (Id. at 8.)

      In addition to incorporating by reference all of their previously-

advanced arguments, as well as raising disagreements with the court’s

conclusions in the October 2020 Order, plaintiffs additionally argue that the

Cluster Action Initiative is unconstitutional in light of Governor Cuomo’s

recent decision to permit schools, which, in plaintiffs’ view, are

comparators of religious gatherings, to stay open in the red and orange

zones. (Id. at 8-12.) In response, defendants assert that the pending

motion should be denied for the same reasons described in the October

2020 Order, and they add that schools are not comparators of religious

gatherings because, among other things, it would be “impossible” for

                                       3
 Case 1:20-cv-00651-GLS-DJS Document 110 Filed 11/23/20 Page 4 of 6




houses of worship to comply with the testing regimen required of schools,

and “school attendees . . . are known, and their movements within the

school environment can be tracked and coordinated.” (Dkt. No. 104 at 3-

11; Dkt. No. 105, Attach. 2 at 6-11.)

      Subsequent to plaintiffs filing of the pending motion, the Second

Circuit issued a decision regarding similar challenges to the Cluster Action

Initiative. See Agudath Israel of Am. v. Cuomo, Nos. 20-3572, 20-3590,

2020 WL 6559473 (2d Cir. 2020). In denying motions for injunctions

pending appeal, the Second Circuit found that the Cluster Action Initiative

“subjects religious services to restrictions that are similar to or, indeed, less

severe than those imposed on comparable secular gatherings,” and, thus,

the restrictions “do not run afoul of the Free Exercise Clause.” Id. at *2-3

(citations omitted).

      A party seeking an order suspending, modifying, restoring, or

granting an injunction while an appeal is pending “must ordinarily move first

in the district court” for that relief. Fed. R. App. P. 8(a)(1)(C). In

determining whether to grant a stay or an injunction pending appeal, courts

consider: “(1) whether the movant will suffer irreparable injury absent a

stay, (2) whether a party will suffer substantial injury if a stay is issued, (3)

                                        4
 Case 1:20-cv-00651-GLS-DJS Document 110 Filed 11/23/20 Page 5 of 6




whether the movant has demonstrated ‘a substantial possibility, although

less than a likelihood, of success’ on appeal, and (4) the public interests

that may be affected.” Columbus Ale House, Inc. v. Cuomo, No.

20-cv-4291, 2020 WL 6507326, at *1 (E.D.N.Y. Nov. 5, 2020) (quoting

LaRouche v. Kezer, 20 F.3d 68, 72 (2d Cir. 1994)).

      Here, plaintiffs are not entitled to an injunction pending appeal

because they have not demonstrated a substantial possibility of success

on appeal. The Second Circuit “review[s] a district court’s decision to deny

a preliminary injunction for abuse of discretion.” Libertarian Party of Conn.

v. Lamont, 977 F.3d 173, 176 (2d Cir. 2020) (citation omitted). “A district

court abuses its discretion when it rests its decision on a clearly erroneous

finding of fact or makes an error of law.” Id. (citation omitted).

      While the court appreciates plaintiffs’ position, it is constrained by

Jacobson and Agudath Israel, and, thus, it did not abuse its discretion in

finding that plaintiffs’ motion was unlikely to succeed on the merits and that

the requested relief would disserve the public interest. Accordingly,

plaintiffs’ motion for an injunction pending appeal is denied for the same

reasons as articulated in the October 2020 Order.

             Accordingly, it is hereby

                                         5
 Case 1:20-cv-00651-GLS-DJS Document 110 Filed 11/23/20 Page 6 of 6




      ORDERED that plaintiffs’ motion for an injunction pending appeal

(Dkt. No. 101) is DENIED; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

November 23, 2020
Albany, New York




                                      6
